The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to a method and apparatus for intelligent temporary contact sharing.
Applicant's independent claims recite, inter alia, upon determining that either of the first UE and the second UE has exited the defined network location by moving farther than a predetermined physical distance from one another outside the defined network location of the ad-hoc network, starting a timer on the first UE or the second UE that exited; and 2AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111 Appl. No.: 15/971,104
upon an expiration of a predetermined time period on the timer, automatically permanently retaining or automatically deleting the contact data between the first UE and the second UE according to the one or more policies, user preferences, historical data, and the deduced association level and the maturity of the association level determined by the machine learning operation between those of the plurality of users operating the first UE and the second UE while in the defined network location.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 1/13/2021.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649